Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “substantially airtight” in line 3.  It is not clear that what is it consider ‘substantially’ airtight?
Similar rejection for claims 18-19 as regarding the term “substantially”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 20030000508; hereinafter Takahashi).
As regarding claim 1, Takahashi discloses the claimed invention for a precleaner (76) for use in an air intake system, said precleaner comprising: a cyclone (76) defining a volume (82), said cyclone comprising an inlet (74) and an outlet (75), said inlet and said outlet arranged to generate a vortex within said volume when the air pressure at said outlet is lower than the air pressure at said inlet, said cyclone further comprising an aperture (86), and said precleaner further comprising a blocking member (84) arranged to move and concomitantly occlude said aperture when the air pressure at said outlet is lower than the air pressure at said aperture (fig. 6; [0033]-[0034]).
As regarding claim 2, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein, in use, said aperture (86) is located below said inlet (74) and said outlet (75).
As regarding claim 3, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said cyclone comprises a frustoconical portion (about 82 of fig. 6).
As regarding claim 4, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said aperture is located on the frustum of said frustoconical portion (about 82 of fig. 6).
As regarding claim 5, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said aperture (86) is located on the longitudinal axis of said cyclone (fig. 6).
As regarding claim 6, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said outlet (75) is located on the longitudinal axis (fig. 6) of said cyclone.
As regarding claim 7, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said aperture and said outlet are located on opposite sides (fig. 6) of said cyclone.
As regarding claim 8, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said blocking member is arranged to completely occlude said aperture (86) when air pressure at said outlet is lower than the air pressure at said aperture.
As regarding claim 9, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein the obscuration of said aperture by said blocking member (84) when air pressure at said outlet (75) is lower than the air pressure at said aperture (86) is substantially airtight.
As regarding claim 10, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said blocking member (84) is located outside said volume (82) of said cyclone.
As regarding claim 11, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said blocking member is held proximate said aperture by a cage (annotated fig. 6) which surrounds said aperture.

    PNG
    media_image1.png
    440
    461
    media_image1.png
    Greyscale

As regarding claim 12, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein, said blocking member (84) is arranged to move and concomitantly occlude said aperture (86) when the air pressure at said outlet is lower than the air pressure at said aperture under the influence of air passing through said aperture.
As regarding claim 14, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said cyclone comprises at least one of a frustoconical portion and a cylindrical portion (annotated fig. 6).
As regarding claim 15, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said cylindrical portion extends from the widest part of said frustoconical portion (annotated fig. 6).
As regarding claim 16, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said inlet and said outlet are located on the cylindrical portion of the cyclone (annotated fig. 6).
As regarding claim 17, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said inlet and said outlet comprise tubes which extend into said volume of said cyclone (annotated fig. 6).
As regarding claim 18, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein said inlet and said outlet are substantially perpendicular to one another (annotated fig. 6).
As regarding claim 19, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for wherein plane occupied by the aperture is substantially perpendicular to the longitudinal axis of the cyclone (annotated fig. 6).
As regarding claim 20, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention for an air intake system ([0038]) comprising the precleaner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20030000508; hereinafter Takahashi) as applied to claim 1 above, and further in view of Walraven (US 5725104).
As regarding claim 13, Takahashi discloses all of limitations as set forth above.  Takahashi discloses the claimed invention except for wherein said blocking member is a ball.  Walraven teaches wherein said blocking member is a ball (12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein said blocking member is a ball as taught by Walraven in order to enhance precleaner performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG H BUI/Primary Examiner, Art Unit 1773